Citation Nr: 1108618	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for residuals of hernia repairs, including scars.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran was in the National Guard from 1974 to 2004, during which time he had active service from January 2002 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2005.  In September 2010, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issues of service connection for low back and right hip conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder lipoma pre-existed the Veteran's period of active duty, was excised prior to active duty; post-surgical residuals did not increase in severity during any period of active or training duty, nor did the lipoma have its onset during any period of ACDUTRA, or INACDUTRA.

2.  Bilateral shoulder strain with mild osteoarthritis was first shown more than one year after service, is unrelated to active service, and did not have its onset during a period of training duty.   
  
3.  Bilateral inguinal hernias pre-existed a period of ACDUTRA which began on May 30, 1992, and did not increase in severity prior to discharge.

4.  Residuals of hernia surgeries conducted in June and July 1992 were not aggravated by any subsequent period of active duty or training duty.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c), 3.303, 3.307, 3.309 (2010).

2.  Status post bilateral inguinal hernias were not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c), 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in October 2004, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in March 2006, he was provided with information regarding ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although not sent until after the initial adjudication of the claims, this letter was followed by readjudication and the issuance of a statement of the case in July 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  With respect to the duty to assist, service treatment records, identified private records, and VA treatment records have been obtained.  The RO was informed, in July 2007, that searches of the records at the USAH in Landstuhl, Germany, failed to disclose any records of the Veteran's treatment.  As to the issues decided in this decision, an additional VA medical examination is not warranted because, as discussed below, there is no competent, credible evidence of service incurrence or aggravation as to this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 3.303.  As to inactive duty training (INACDUTRA), service connection may be granted only for disability resulting from injury incurred in or aggravated while performing INACDUTRA, and not for disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  

To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

For periods of ACDUTRA and INACDUTRA, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Moreover, the presumption of aggravation is not applicable to a period of activity duty for training or inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  The benefit of the doubt standard applies; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter.  Id.  

In Smith and Donnellan, the Court's rationale was that the claimant had not established Veteran status, needed for the presumptions to apply.  In this decision, the appellant has achieved Veteran status by virtue of his active duty from January to August 2002; however, this Veteran status does not apply to the prior periods of training duty without a showing of injury or (in the case of ACDUTRA) disease incurred or aggravated in the line of duty.  See Donnellan.   

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder."). 

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

A.  Shoulders

Service treatment records show that on a quadrennial examination in January 1992, the appellant had a lipoma cyst on the left shoulder on examination.  He reported that his doctor said he had swelling from overuse.  He said the shoulder was not painful.  

On a periodic examination in October 1999, a 5-cm in diameter lipoma-like mass in the left shoulder was noted.  

Cook County Hospital records show that the appellant was seen in a surgical clinic in October 1999.  He had had a slow growing a cyst on the shoulder for ten to twelve years, which was mildly painful with motion.  On examination, the left shoulder had a 4 cm round fatty mass just inferior to the acromion.  In January 2000, an X-ray of the left shoulder was grossly normal.  In February 2000, he underwent an excision of the left shoulder mass, which was found to be a lipoma.  On follow up in March 2000, he was noted to be doing well, with the incision well-healed.  

A statement from a private physician dated in October 2000 noted that the appellant was status post left shoulder lipoma removal, from which he had fully recovered, with no restrictions for duty.  A medical statement in April 2001 provided the same information, also noting that the lipoma had been resected in February 2000.  

No complaints or abnormal findings pertaining to the shoulders were noted during the appellant's period of active duty from January to August 2002.  Similarly, he did not report any shoulder pain when he was being evaluated for redeployment in 2004.  

In a VA outpatient treatment record dated in May 2004, the appellant reported having engaged in a lot of manual work over the past few years.  In April 2005, the appellant said that he carried heavy backpacks in the military and thought his shoulder pain started after that.  

On a VA examination in July 2005, the appellant said that he had pain in both shoulders, which had been present on and off for about nine years.  He thought it was from carrying backpacks.  X-rays revealed very mild acromioclavicular joint arthritis with mild spurring of both shoulders.  The assessment was bilateral shoulder strain, with very mild arthritis.  The examiner felt it was less likely than not that the current shoulder condition had anything to do with the lipoma in the left shoulder.  

The appellant contends that the examination was inadequate because it failed to address direct service connection for the bilateral shoulder condition.  Such an examination is not necessary, however, because there is no competent, credible evidence of service incurrence or aggravation as to this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The appellant has not referred to specific instances of bilateral shoulder pain or injury in service.  Rather, he contends that the cumulative effects of carrying backpacks in service during his training periods (and active duty period) caused his shoulder condition.  Such a statement, as provided by the appellant in this case, is beyond his competence as a layman.  In this regard, during this 29-year period, most of the appellant's time was spent as a civilian.  He has not provided any contentions of a temporal relationship between the onset of shoulder symptoms and specific periods of training or active duty.  Further, his vague, after the fact statements that he believes his shoulder problem was caused by carrying backpacks in the military does not constitute evidence of continuity of symptomatology.   

In evaluating the credibility of his assertion, on his post-deployment examination in August 2002, the appellant reported numerous complaints on the medical history.  He did not, however, report any shoulder complaints, although he did state that he had had a cyst removed from the left shoulder in 2000.  It was noted that the cyst removal was without complications.  In this situation, where the appellant reported other symptoms, and reported the history of a cyst in the left shoulder, the Board does not find it credible that he would have failed to mention a current bilateral shoulder condition, if present at the time.  Similarly, he did not report a shoulder condition in the course of pre-deployment work up in 2004, where, again, he mentioned other conditions.  

In sum, while the absence of contemporaneous evidence cannot provide the sole basis for a denial of a claim, the appellant did not report shoulder pain on numerous periodic examinations in connection with his National Guard service.  Significantly, in 2000 and 2001 he obtained doctors statements which specifically stated that he did not have any duty restrictions due to his shoulder lipoma.  Particularly on the occasions when the shoulder lipoma was mentioned or evaluated, the Board finds that the absence of any mention of any other shoulder pain is evidence against the claim.  Indeed, it was not until April 2005 that the appellant reported shoulder pain which he attributed to his carrying of heavy backpacks during his military service.  This was more than one year after his period of active duty from January to August 2002.  Moreover, in an intervening note, in May 2004, he stated that he had been doing a lot of manual labor lately.  The appellant has not provided specific evidence, lay or medical, of continuity of symptomatology, and he is not competent to associate the later developing symptoms with in-service use of a backpack.  In view of these factors, service connection must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the appellant's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

B.  Hernias

The appellant contends that he developed inguinal hernias due to carrying heavy weights while in the National Guard.  He also contends that the hernia scars were aggravated by exposure to cold and exertion while in service.  

At his DRO hearing in October 2006, the appellant testified that his hernias occurred on training duty sometime between 1979 and 1983, or during his two week training duty in 1989.  He said that he did not have any treatment at that time, but subsequently underwent surgery in 1991 and 1992 or 1992 and 1993.  

According to a service treatment record, the appellant was scheduled for a period of ACDUTRA for the period from May 30, 1992, to June 13, 1992.  Service treatment records show that on May 31, 1992, at 9:22 a.m., the appellant was seen complaining of pain and tenderness with a mass in the left inguinal area.  He said that he had been seen at a Cook County Hospital clinic on May 10, 1992, for a left inguinal hernia, and had been advised to return on May 26, 1992, for surgical follow-up.  He did not return at that at time, because of the fear that if surgery was done he would not be able to attend the annual training.  On examination, he was in no acute discomfort.  There was a mass in the left inguinal area.  He was referred for further evaluation.  Again, the appellant stated that he had been told that he had a left inguinal hernia and had been recommended to have surgery on May 26, 1992, but he did not show up.  On examination, there was some tenderness in the left inguinal area.  The examiner could not palpate a hernia, but because he was diagnosed as having an inguinal hernia and there was a chance that the condition could get worse or the hernia strangulate, the appellant would be sent home.  An individual sick slip dated May 31, 1992, noted that the hernia condition was not in the line of duty.  It was explained that there was no immediate danger of strangulation but he should see the surgeon at home, and he was unfit for duty.  It was noted to be an EPTS (existed prior to service) condition.  

Cook County Hospital records show that the appellant underwent left inguinal hernial repair on June 8, 1992, and right inguinal hernia repair on July 2, 1992.  According to a January 1993 hospital summary, the appellant was admitted at that time with the complaint of a right scrotal mass since April 1992.  On examination, he appeared to have a right hydrocele, which was excised in January 1993.  

Subsequently, in July 1995, on a periodic military examination, the appellant reported the history of bilateral inguinal herniorrhaphies, and said he was okay now.  On an examination in October 1999, a history of left and right hernia repairs in 1991 and 1992 was noted, with no sequelae.  Post-surgical scars were noted.  

VA treatment records show that in January 2005, the appellant complained of severe lower right quadrant pain from shoveling snow.  

On a VA examination in July 2005, the appellant complained of right groin pain.  He stated that for a few years after his hernia repairs, he did not have any symptoms or pain associated with the scars.  He had not had any known hernia relapse.  On examination, there was a well-healed slightly hyperpigmented, nonadherent, slightly tender scar above the right inguinal area.  The left hernia scar was nonadherent, nontender, and slightly hyperpigmented.  There was no sign of return of hernia on the either side.  The impression was history of bilateral inguinal hernia repairs while in the military, resolved with scar.  It must be pointed out, however, that although the appellant was enrolled in the National Guard at the time of his hernia surgeries, he was not on active duty, ACDUTRA, or INACDUTRA at that time.  To the extent the examination may be thought to imply he was on a duty status at that time, it is inaccurate.  

Concerning the appellant's contention that his hernia began during a period of training duty, the appellant is not competent to diagnose an inguinal hernia condition.  In this regard, when seen in May 1992, even the doctor at that time was unable to palpate a hernia, although it was observed that such had been recently diagnosed.  To the extent he is competent to state that his symptoms were the same as when later diagnosed as a hernia, he did not, in fact, report any specific symptoms which began during a prior period of training duty.  Moreover, he was uncertain as to the dates, at first stating that the hernias occurred sometime between 1979 and 1982, then stating that the "hernia injury" occurred during two weeks of ACDUTRA in 1989.  He did not describe the injury.  He was also unable to recall specifically when the surgery was, stating that the surgery was in 1991 and 1992, or in 1992 and 1993.  In fact, the hernia surgeries were performed in 1992, while in January 1993, he underwent an operation for a hydrocele.  He testified at his Travel Board hearing that the surgeries were performed in two different years, when in fact, they were perform in two successive months during 1992.  While understandable in view of the time that has elapsed since the events he is attempting to recall, the inaccuracies significantly lessen the probative value of his recollections.  In this regard, during the period of training duty in May 1992, he reported that the hernia had been diagnosed in May 1992.  A hospitalization for a hydrocele in January 1993 included a history of a groin mass in April 1992.  No pertinent complaints were noted on any of the periodic examinations, including medical histories provided by the appellant, prior to the 1992 surgery.  Thus, the Board finds that the appellant is not competent to diagnose an inguinal hernia condition; and that his histories as to the onset of such a condition in some earlier period of training duty are too vague and inconclusive as to constitute credible evidence.  

There is also no credible or competent evidence of aggravation of the residuals, including scars, during any later period of duty.  As noted above, there is no presumption of aggravation pertaining to periods of ACDUTRA or INACDUTRA in this case.  

As to the period of active service, from January to August 2002, in March 2002, he said that he was seen at local hospital for low back pain, and that he thought he had recurrence of hernia.  The pain on the right side had started 2-3 weeks ago, and felt like testicle was pulling.  The private hospital report, however, shows that in March 2002 the Veteran was treated for enteritis, and there is no other medical confirmation of hernia recurrence, at that time or later.  In August 2002, he was seen for a history of urinary frequency and urgency.  He had a history of bilateral hernias. On examination, he had a well-healed right inguinal scar, but his symptoms and history at that time were thought to reflect a prostate condition. 

On the VA examination in July 2005, the hernia scar was reported to be slightly tender, but the Veteran did not specifically link this symptom to his period of active service.  Concerning his statements about the cumulative effects of his military duties, he is not competent to state that his hernia residuals, including scars, increased in severity during service, beyond natural progress, particularly without any mention of specific time periods where the symptoms increased in severity.  He states that cold weather worsens the symptoms, but the only reference to cold weather was a post-service January 2005 notation that the Veteran experienced groin pain after shoveling snow.  The occasions in service where the Veteran suspected a hernia recurrence proved to be other conditions; as noted, he is not competent to diagnose a hernia condition.  

Thus, the evidence shows that the Veteran's hernia condition existed prior to a period of ACDUTRA in 1992, but does not show the onset during any previous period of training duty.  During the approximately one day he was on training duty before he was sent home, no increase in severity was indicated; surgery had been recommended prior to the training duty, and was carried out after the training duty.  Moreover, the post-surgical residuals, chiefly scars, did not increase in severity during active duty or training duty.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for a bilateral shoulder condition is denied.  

Service connection for bilateral inguinal hernia residuals, including scars, is denied.



REMAND

Concerning the claims pertaining to the low back and hip conditions, service treatment records pertaining to the Veteran's period of active service include a bone scan, which disclosed small abnormality at the right L5 vertebra, most likely representing degenerative changes, and mild degenerative/stress changes in both hips.  Although the service treatment records noted pre-existing low back pain, no specific finding as to the preexistence of the likely degenerative changes was made, although an August 2002 report did note that there was no evidence of acute injury on X-rays or bone scan.  Because these findings occurred during period of active duty, the presumption of soundness applies.  In this regard, although the Veteran had back pain prior to service, an examination is needed to determine whether degenerative changes were present prior to service, or whether a pre-existing condition was aggravated by service.  

In this regard, on the pre-deployment examination in December 2001, the Veteran reported a history of recurrent back pain or back injury, but stated that he had no current back problem.  Cook County Hospital records show his treatment for low back strain in April 1999, after he felt a sharp pain the low back the previous day after doing some heavy lifting.  A magnetic resonance imaging (MRI) scan showed disc bulges throughout the lumbar spine in July 2005, demonstrating current disability.  

The Veteran's post-service histories of back pain have been inconsistent, but the evidence is nevertheless sufficient to trigger an examination.  In this regard, in determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  Moreover, unlike for periods of training duty, for active duty, the burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic low back disability of service origin or aggravation.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  An examination and any indicated studies should be performed, and diagnoses for all currently shown back conditions.  The examiner should offer an opinion as to the following:

(a)  Is it at least as likely as not that a chronic back disability had its onset during active duty, i.e., from January 2002 to August 2002?   
 
(b)  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the veteran had a chronic back disability prior to his period of active duty from January 2002 to August 2002?  If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability underwent no chronic or permanent increase in severity during service?  If so, i.e., if the veteran undebatably had a back disability prior to service, which undebatably underwent a chronic or permanent increase in severity during service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that any increase in severity during service was due to the natural progress of the condition?

The complete rationale for all opinions expressed should be provided, to include the specific information relied upon for the conclusions reached.  Discuss the conclusions in light of the service record showing a small abnormality at the right L5 vertebra, most likely representing degenerative changes.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic right hip disability, and, if so, the diagnosis should be provided.  If so, the opinion should address whether the hip disability is at least as likely as not of service onset, or, if not of service onset, whether it was aggravated by a low back disability. The examiner should discuss the significance, if any, of the July 2002 bone scan findings of "mild degenerative/stress related changes" in view of the later X-rays which have showed a normal right hip.   The opinion should also address whether, in the alternative, the Veteran has right hip symptoms of a low back disability.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  It is essential that the examiner provides a complete medical rationale for any opinion provided.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO/AMC should review the claims for service connection.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


